900 F.2d 256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Larry HAYNES, Defendant-Appellant.
No. 89-5655.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 28, 1989.Decided:  March 28, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CR-89-29)
Gary A. Collias, Mcintyre, Haviland & Jordan, Charleston, W.Va., for appellant.
Michael W. Carey, United States Attorney, Jacquelyn I. Custer, Special Assistant United States Attorney, Charleston, W.Va., for appellee.
S.D.W.Va.
AFFIRMED.
Before WIDENER, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Larry Haynes was sentenced to 21 months in jail after a jury convicted him of possession with intent to distribute cocaine, 21 U.S.C. Sec. 841(a)(1), and of interstate travel in furtherance of an unlawful activity, 18 U.S.C. Sec. 1952(a)(3).  On appeal, Haynes argues that the district court erred in denying him a reduction of two offense levels for acceptance of responsibility pursuant to Section 3E1.1 of the Sentencing Guidelines.  Haynes contends that the district court's refusal to give him credit for acceptance of responsibility impermissibly penalized him for exercising his constitutional right to go to trial.


2
We disagree.  The district court had numerous opportunities to observe Haynes.  It denied adjustment based on its assessment of the timeliness of and motive behind Haynes' admission of guilt, which came only after he had been convicted.  The district court did not penalize Haynes for exercising his right to go to trial;  it merely refused to give him sentencing credit for accepting responsibility after a jury had pronounced him guilty.  Because the district court's factual determination concerning acceptance of responsibility was not clearly erroneous, see United States v. White, 875 F.2d 427, 431 (4th Cir.1989), we affirm its judgment.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid in the decisional process.